UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-5157


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALAN KING LITTLE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:11-cr-00169-HMH-1)


Submitted:   October 5, 2012                 Decided:   October 16, 2012


Before KING and      AGEE,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeremy A. Thompson, LAW OFFICE OF JEREMY A. THOMPSON, LLC,
Columbia, South Carolina, for Appellant. William Jacob Watkins,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to an oral plea agreement, Alan King Little

pled    guilty    to    conspiracy     to   distribute        and    to    possess     with

intent to distribute oxycodone, in violation of 21 U.S.C. § 846

(2006).     Little’s counsel has submitted a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating there

are no meritorious grounds for appeal but questioning whether

the district court erred in calculating the drug weight used to

determine     Little’s         offense      level.        Little          has    filed    a

supplemental      pro    se    brief     that   also    challenges         the   district

court’s drug weight calculation, and we have considered it as

well.

            Our review of the record leads us to conclude that

Little is not entitled to relief.               This court reviews a sentence

for reasonableness, applying an abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                              This review

requires    appellate         consideration     of     both    the    procedural         and

substantive reasonableness of a sentence.                 Id.

            “We    review      the   district     court’s      calculation        of     the

quantity of drugs attributable to a defendant for sentencing

purposes for clear error.”                United States v. Slade, 631 F.3d

185, 188 (4th Cir. 2011) (internal quotation marks omitted),

cert. denied, 131 S. Ct. 2943 (2011).                    We reverse “only if we

are left with the definite and firm conviction that a mistake

                                            2
has been committed.”            United States v. Jeffers, 570 F.3d 557,

570   (4th    Cir.    2009)    (internal         quotation     marks      omitted).      In

calculating drug quantity, “the [district] court may consider

[any]   any    relevant        information        .    .   .   ,   provided      that    the

information has sufficient indicia of reliability to support its

probable accuracy.”            United States v. Uwaeme, 975 F.2d 1016,

1021 (4th Cir. 1992) (internal quotation marks omitted).                                When

the   district       court    relies    on   information           in   the    presentence

report in making findings, the defendant bears the burden of

establishing that the information on which the court relied is

incorrect; mere objections are insufficient.                            United States v.

Kiulin, 360 F.3d 456, 461-62 (4th Cir. 2004).                           We have reviewed

the contentions raised on appeal and conclude that Little has

not met his burden of establishing that the information used by

the district court in calculating drug quantity was incorrect.

We therefore conclude that the district court’s finding was not

clearly erroneous.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Little, in writing, of the right to

petition     the     Supreme    Court   of       the   United      States      for   further

review.       If     Little    requests      that      a   petition       be   filed,   but

counsel believes that such a petition would be frivolous, then

                                             3
counsel    may    move   in    this   court   for    leave   to   withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on Little.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the    materials

before    the    court   and   argument      would   not   aid    the   decisional

process.



                                                                          AFFIRMED




                                         4